Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant originally had claims to the embodiments of Figures 2a and 2d but made no mention of truncated cones for the cross-sectional shape of the cavity as described with respect to Figures 2b and 2c. As such, applicant constructively elected the embodiments defined in Figures 2a and 2d (species) by original presentation. Claims 21-22 are directed to a non-elected embodiment which is mutually exclusive of the embodiments originally elected by original presentation. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 23, the applicant has recited that somehow the cross-sectional opening at the downstream end “of the housing” is larger than the delivery opening. It should be noted that the delivery opening is the exit of the housing, so it is not clear how the cross section of the exit can be smaller than some downstream end of the housing. Additionally, there is no description as presented of the housing delivery opening increasing in cross sectional size as described with reference to Figures 2a-2d. The claim as presented makes little sense and it is not clear how one should reasonably read the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear how the housing exit defined by the delivery opening can have a smaller cross-sectional area than some point downstream of the housing since the opening is the most downstream point of the housing. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 7, 12-15, 17, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB Patent 2245893 in view of Beall et al (US 5176865) for the same reasons as expressed in paragraph 8 of the Office action dated January 5, 2022 further taken with Japanese Patent 5-50432 (newly cited, machine translation included).
The applicant is referred to the previous Office action for the discussion of GB ‘893 and Beall et al. the applicant is advised that the entrance to the impregnating die where the fibers are introduced to the injection housing in Beall et al was clearly depicted as tapering outward to (it tapers down to opening 32 in the housing) and the fibers are introduced into the housing at inlet 22 of the housing. Thus, the die arrangement had an opening for the fiber entry which was larger than the exit of the die after impregnation. Applicant argues that the drawings are not specified to be to scale and they certainly are not stated to be to scale, however the drawings do provide a guideline as to the cross-sectional area of the die along the length of the same and certainly the entrance end of the die as depicted was of a greater cross-sectional area than the exit of the die after impregnation in Beall et al. The reference did not expressly teach that the end of the die therein would have included a sizing die (calibration) which was replaceable at the end of the die (the die components in Beall et al were each replaceable but there is no indication that a separate exit nozzle was provided at the end of the housing which was replaceable). GB ‘893 further did not express the use of an exit die attached to the housing therein.
Japanese Patent ‘432 taught that it was known to provide a pultrusion injection housing (where the filaments were injected with resin in the pultrusion system) with an exit nozzle 4 which was replaceable and disposed at the exit to the housing to form the delivery opening therein. The use of such a replaceable nozzle in Japanese Patent ‘432 allowed one to interchange different size (cross sectional shapes) dies as well as allowed to replacement of worn nozzles of the housing easily. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the exit of the impregnation housing in a pultrusion system with a sizing nozzle or die which was replaceable (a calibration) at the exit of the housing so that one was able to change the cross sectional shape of the product exiting the impregnation housing as well as replace worn or damaged sizing dies therein as suggested by Japanese Patent 5-50432 in the system for pultruding as taught by the combination of GB ‘893 and Beall et al. 
Inasmuch as can be understood regarding claim 23, it certainly would have been obvious to provide the exit of the injection housing with a cross sectional shape that flares open at the end in order to allow the material to easily exit the die and to ensure that the resin was kept inside the housing therein. 
Claims 1, 5, 12-15, 17, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB Patent 2245983 in view of PCT WO 2012/103929 for the same reasons as expressed in paragraph 9 of the Office action dated January 5, 2022 and further taken with Japanese Patent 5-50432 (newly cited, machine translation included).
GB ‘893 and PCT ‘929 are discussed in detail in the previous Office action and applicant is referred to the same for a complete discussion of the references. The reference to PCT ‘929 clearly depicts that the entrance of the housing where the fibers are introduced is of a greater cross-sectional area than the exit after impregnation and while the reference is silent as to the specific dimensions of the die, one would have certainly found it obvious to use the drawing as a guide as to how the cavity shape would have been. Additionally, the die clearly tapers down continuously from the entrance to the exit. While never said that they are to scale, one skilled in the art would have understood from the drawings at least these two features were present. The reference did not expressly teach that the end of the die therein would have included a sizing die (calibration) which was replaceable at the end of the die. GB ‘893 further did not express the use of an exit die attached to the housing therein.
Japanese Patent ‘432 taught that it was known to provide a pultrusion injection housing (where the filaments were injected with resin in the pultrusion system) with an exit nozzle 4 which was replaceable and disposed at the exit to the housing to form the delivery opening therein. The use of such a replaceable nozzle in Japanese Patent ‘432 allowed one to interchange different size (cross sectional shapes) dies as well as allowed to replacement of worn nozzles of the housing easily. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the exit of the impregnation housing in a pultrusion system with a sizing nozzle or die which was replaceable (a calibration) at the exit of the housing so that one was able to change the cross sectional shape of the product exiting the impregnation housing as well as replace worn or damaged sizing dies therein as suggested by Japanese Patent 5-50432 in the system for pultruding as taught by the combination of GB ‘893 and PCT WO 2012/103929. 
Inasmuch as can be understood regarding claim 23, it certainly would have been obvious to provide the exit of the injection housing with a cross sectional shape that flares open at the end in order to allow the material to easily exit the die and to ensure that the resin was kept inside the housing therein.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB Patent 2245983 in view of either one of Beall et al (US 5176865) or PCT WO 2012/103929 for the same reasons as expressed in paragraph 8 and 9 of the Office action dated January 5, 2022 further taken with Japanese Patent 5-50432 (newly cited, machine translation provided) as discussed above in paragraphs 8 and 9 herein further taken with Schieiermacher et al (US 2014/0367021) for the same reasons as previously discussed in paragraph 10 of the Office action dated January 5, 2022.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB Patent 2245983 in view of either one of Beall et al (US 5176865) or PCT WO 2012/103929 for the same reasons as expressed in paragraph 8 and 9 of the Office action dated January 5, 2022 further taken with Japanese Patent 5-50432 (newly cited, machine translation provided) as discussed above in paragraphs 8 and 9 herein further taken with Beckman et al (US 5783013) for the same reasons as previously discussed in paragraph 11 of the Office action dated January 5, 2022.
Response to Arguments
Applicant's arguments filed April 5, 2022 have been fully considered but they are not persuasive.
The applicant is advised that the newly cited Japanese Patent ‘432 taught the identified calibration which was replaceable (interchangeable) with another calibration at the end of an injection box (die) housing. The applicant’s arguments that neither one of Beall et al or PCT ‘929 can rely on the drawings for the entrance opening being of greater cross-sectional area than the delivery opening (exit) of the injection dies therein. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) Here, one skilled in the art would have reasonably ascertained that the entrance opening was of a greater cross-sectional size than the exit opening of the impregnating chamber given that this is what is depicted by both references. While NOT to scale, a reasonable person would have been led to the conclusion that the opening where the fibers were introduced into the impregnation housing was larger in cross section than the exit of the housing when one designed the cavity for the housing. There is simply no reason to believe that it is the same or smaller in cross section than the exit of the impregnation housing. Additionally, with regard to Beall et al, the cavity at the entrance does narrow down at 32, so the opening at the edge of the die/housing was clearly greater than at 32 (and this is described by Beall as of import to ensure that resin doesn’t escape the impregnation housing). Clearly, one would have been led to have the entrance of the cavity of the housing to be larger than the exit of the coated filaments exiting the housing given such consideration. 
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746